  Case 20-00224        Doc 27      Filed 04/15/21 Entered 04/15/21 14:27:20          Desc Main
                                     Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
        In re Lisa Alcott                                    Chapter 7 No. 20-05707

        Debtor(s).


        Lisa Alcott

                      Plaintiff,

                   v.                                     Adv. Pro. No.
        U.S. Department of Education                      20-00224

                                                          Honorable Judge Carol A. Doyle
                      Defendant.


                            AGREED STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), made applicable to adversary

proceedings by Federal Rule of Bankruptcy Procedure 7041, Plaintiff Lisa Alcott and Defendant

U.S. Department of Education, hereby jointly and mutually stipulate to the dismissal of any and

all remaining claims asserted herein against each other by virtue of any pleading entered or filed

in the proceeding, with each party responsible for its own legal fees and court costs.

AGREED TO IN FORM AND SUBSTANCE:

                                                     JOHN R. LAUSCH, Jr.
                                                     United States Attorney

                                                     By:
_____________________________________                ____________________________________
Lisa Alcott                                          David H. DeCelles
Plaintiff                                            Assistant United States Attorney
                                                     219 South Dearborn Street
                                                     Chicago, Illinois 60604
                                                     (312) 353-4220
Prepared by:
Joshua Emberton 6329644
The Law Firm of David Daudell
211 West Wacker Drive Suite 500A
  Case 20-00224      Doc 27   Filed 04/15/21 Entered 04/15/21 14:27:20   Desc Main
                                Document     Page 2 of 2



Chicago, Illinois 60606
Phone: (312) 701-0012
